Citation Nr: 1708061	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disability.

2.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to March 1977.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a June 2005 rating decision, the RO denied entitlement to service connection for bilateral shoulder disability.  In a March 2011 rating decision, the RO denied entitlement to service connection for bilateral knee disability.  

The Veteran testified at a Board hearing in April 2015; the transcript is of record.

These matters were remanded in July 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The relevant evidence of record is at least in equipoise as to whether the Veteran's current left shoulder and right shoulder disabilities were manifested during his period of active service. 

2.  The weight of the evidence is against a finding that a right or left knee disability manifested in service or within a year of separation from service, or that knee disabilities are otherwise due to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Board finds that all notification and development action needed to arrive at a decision on the above two claims has been accomplished.  Through notice letters dated in March 2005 and August 2010, the RO notified the Veteran of the information and evidence needed to substantiate his claims and of VA's duty to assist in developing his claims.  These letters satisfied the requirements of the VCAA, and no additional notice is required. 

All necessary development has been accomplished, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the examinations ordered in the prior remand have been accomplished and the reports are deemed adequate to decide the claims.  Additionally, the virtual folder contains the Veteran's service treatment records, VA treatment records, private treatment records and lay statements and testimony from the Veteran.  The Board has perused the medical and lay records and testimony for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

As noted above, the Veteran was afforded VA examinations regarding his service connection claims which are discussed in detail below.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the pending claims has been met.  38 C.F.R. § 3.159 (c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's Board hearing, the undersigned identified the issues on appeal and asked the Veteran about the treatment received for his condition to ensure that all relevant treatment records were obtained.  Also, the Veteran provided testimony as to the symptoms and history of his condition.  Moreover, as a result of his testimony, the issues were remanded to assess the nature and etiology of his claimed conditions.  The Veteran has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

In July 2016, the Veteran submitted a VA Form 9 and checked the box requesting a videoconference Board hearing.  07/05/2016 VBMS, VA 9 Appeal to Board of Appeals.  As the Veteran had already testified before the undersigned Veterans Law Judge in April 2015 with regard to the issues in appellate status, the Board does not find good cause to schedule another hearing before the Board.  38 C.F.R. § 20.1304(b)(i).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The second and third elements of service connection may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998) (overruled on other grounds).

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

Turning to the evidence of record, the January 1958 Report of Medical History reflects that the Veteran sustained an open reduction fracture lower 1/3 right tibia in October 1956.  12/22/2010 VBMS, STR Medical at 21.  While it was indicated that such condition was asymptomatic at entry, in light of the pre-service condition an opinion was sought as to whether any pre-existing disability was aggravated by service. 

A September 1958 service treatment record reflects that an x-ray examination of the left knee showed no signs of fracture.  Id. at 29.

In April 1959 the Veteran was playing baseball and was hit on the lower one third of right tibia by a ball.  An x-ray examination of the right lower one half of tibia reflects old healed bone fracture right leg.  12/22/2010 VBMS, STR-Medical at 94.

An April 1966 service treatment record reflects that the Veteran fell while running and hurt his right shoulder.  On x-ray examination, there was no fracture. 07/31/1968 VBMS, Medical Treatment Record-Government Facility at 12; 12/22/2010 VBMS, STR-Medical at 58.

In June and August 1968 Reports of Medical History completed by the Veteran he denied 'painful or "trick" shoulder or elbow' and '"trick" or locked knee.'  Id. at 17; 12/22/2010 VBMS, STR-Medical at 86.  There is a notation that he had a broken leg at age 15.  Id. at 18.  June and August 1968 Reports of Medical Examination reflects that his 'upper extremities' and 'lower extremities' were clinically normal.  Id. at 19; 12/22/2010 VBMS, STR-Medical at 84.  

A March 1969 service treatment record reflects complaints of a sore shoulder and the impression was muscular sprain.  12/22/2010 VBMS, STR-Medical at 82.

A July 1970 service treatment record reflects constant pain in upper chest and shoulders radiating to upper arms and upper back.  It was noted that his shoulder pain was much improved and may be attached to muscular pain.  12/22/2010 VBMS, STR Medical at 105-06.  At the same visit, he complained of pain in the thighs and lateral knees for the last 3-4 weeks.  The impression was myalgia of lower extremities.  Id. at 106.

An October 1973 service treatment record reflects pain in both shoulders for one month.  The impression was bilateral biceps tendinitis.  12/22/2010 VBMS, STR-Medical at 50.

A December 1973 service treatment record reflects pain in rotator cuffs.  The diagnosis was bilateral rotator cuff tear.  Id. at 102.  

A January 1974 service treatment record reflects that he fell down a ladder two and half weeks ago and injury both shoulders.  The diagnosis was bilateral rotator cuff tears.  Id. at 103.

A June 1974 Report of Medical Examination reflects normal findings for the 'upper extremities' and 'lower extremities.' 12/22/2010 VBMS, STR-Medical at 78.  On a June 1974 Report of Medical History, the Veteran checked the 'No' boxes for 'painful or "trick" shoulder or elbow' and '"trick" or locked knee.'  Id. at 80.

An October 1976 service treatment record reflects pain in the left knee for the prior two years brought on by bowling.  He denied a history of injury, swelling, or locking.  The impression was chondromalacia patella.  12/22/2010 VBMS, STR-Medical at 67-69.

In December 1979, the Veteran filed a claim of service connection for bursitis of the shoulders, reporting treatment in 1973 and 1974.  12/14/1979 VBMS, VA 21-526 Veterans Application for Compensation or Pension.  The Veteran's claim was denied in February 1981 due to his failure to report for a VA examination.  02/09/1981 VBMS, Notification Letter.

A June 1986 treatment record reflects that the Veteran sought treatment for his shoulders.  See 06/13/2005 VBMS entry, Medical Treatment Record - Government Facility at 55.  The Veteran also sought treatment for his shoulders in 1998.  05/09/2005 VBMS, Medical Treatment Record - Government Facility at 42, 49.

His June 2005 claim for compensation asserts tendonitis of the shoulders in 1970.  02/09/2005 VBMS, VA 21-256 Veterans Application for Compensation or Pension.

Correspondence dated in August 2008 from J.D.G., M.D., reflects that the Veteran is a long term patient with degenerative joint disease of the shoulders with limited range of motion, and osteoarthritis of the knee.  Dr. J.D.G. stated that these diseases have been ongoing for a long time.  09/23/2008 VBMS, Medical Treatment Record-Non-Government Facility.

Correspondence dated in November 2009 from Dr. J.D.G. reflects that the Veteran is a long term patient with degenerative joint disease of the shoulders along with chronic tendonitis to both shoulders since discharge from service.  11/10/2009 VBMS, Medical Treatment Record - Non-Government Facility.

In May 2010, the Veteran underwent a VA examination pertaining to the shoulders.  05/03/2010 VBMS, VA examination.  He asserted injury to his shoulders in service; however, the examiner stated that the Veteran was not seen for post-service evaluation until 2006.  09/18/2008 VBMS, Medical Treatment Record - Non-Government Facility.  In light of the treatment rendered over two decades prior to the notation of the VA examiner, the Veteran was afforded a new VA examination to assess the etiology of his bilateral shoulder disability. 

In January 2011, the Veteran underwent another VA examination.  The examiner diagnosed degenerative joint disease, knees.  The examiner acknowledged the in-service complaints and diagnoses related to the knees, to include the July 1970 pain and October 1976 diagnosis of chondromalacia patella.  The examiner noted that there was no other evidence of medical treatment in over 30 years.  The examiner opined that the degenerative joint disease of both knees was less likely as not caused by or a result of very limited complaints of bilateral knee pain in July 1970 and the October 1976 diagnosis.  The conclusion was based on the fact  that there was over 30 years between medical evaluation for the knees and degenerative joint disease has naturally progressed without a specific injury.  01/14/2011 VBMS, VA Examination.

In September 2015, the Veteran again underwent VA examinations.  At that time, he reported problems with both shoulders since service, with pain.  The Veteran reported that he was evaluated but did not recall the diagnosis.  He remembered being treated with cortisone shots on his left shoulder, with poor improvement, which is why he did not continue treatment for the right side.  The examiner diagnosed rotator cuff tear, bilateral, and biceps tendon rupture, bilateral.

The examiner acknowledged the in-service shoulder complaints, to include the 1966 fall and normal right shoulder x-ray; 1969 left shoulder sprain; and, 1973 diagnosis of bilateral biceps tendonitis.  The examiner stated that there was no evidence of bilateral acromioclavicular joint arthritis, bilateral rotator cuff tear, or bilateral biceps tendon rupture in service.  The examiner stated that since the Veteran was discharged from service he continued to work as a boiler repair technician for a few years in civilian service.  He also worked on construction and later as a truck driver from which he retired in 2006 due to problems with his shoulders.  The examiner stated that due to the time gap between discharge from active duty and the evidence of date when the diagnosis of current claimed condition was established, the Veteran's current claimed conditions above are less likely than not due to active service.  

The Veteran also reported problems with "knee arthritis" for years since service with gradual worsening through the years.  He complained of pain, stiffness, and swelling.  The examiner diagnosed degenerative arthritis, right knee, and degenerative arthritis, left knee status post total knee replacement.  

The examiner acknowledged the September 1958 normal left knee x-ray and the October 1976 complaints with normal x-ray.  The examiner noted that a 1977 medical history showed no evidence of chronic knee problems.  The examiner found no evidence of degenerative arthritis of the left knee or right knee in service.  The examiner noted that since the Veteran was discharged from service he continued to work as a boiler repair technician for a few years in civilian service.  He also worked on construction and later as a truck driver from which he retired in 2006 due to problems with his shoulders.  The examiner noted that initial evidence from private medical records of degenerative arthritis of the knees began in 2009.  The examiner stated that due to the time gap between discharge from active duty and the evidence of date when the diagnosis of current claimed condition was established, the Veteran's current claimed conditions are less likely than not due to active service.  

With regard to the Veteran's distal 1/3 tibia fracture prior to service, the examiner acknowledged the April 1959 incident and x-ray that showed no acute findings or complication of the previous tibia fracture surgery.  Further review of the service treatment records did not show any right tibia or right lower leg complaints during service to suggest an aggravation beyond the normal progression of the right tibia fracture.  The examiner stated that review of private/VA medical records do not show any actual complication of the right tibia fracture.  

With regard to the Veteran's claimed right and left shoulder disabilities, the Board assigns limited weight to the May 2010 and September 2015 opinions of record, as the examiners did not adequately address all of the in-service and post-service bilateral shoulder treatment.  Specifically, as detailed above, the May 2010 VA examiner noted that the Veteran was not seen for post-service evaluation until 2006, when in fact he sought treatment in 1986 and 1998.  The September 2015 VA examiner acknowledged the in-service treatment in 1966, 1969, and 1973 but failed to discuss the treatment for bilateral rotator cuff tear in December 1973 and January 1974.  In formulating the negative opinion, the examiner specifically relied on the fact that the Veteran did not sustain a bilateral rotator cuff tear in service, yet service treatment records specifically reflect treatment for this condition.  Moreover, the September 2015 examiner did not reference the post-service treatment in 1986 and 1998.  The examiner references a time gap in formulating the negative opinion but did not define how many years the gap constituted.  Notwithstanding this, the Board acknowledges that the Veteran asserted problems with his shoulders in a December 1979 claim, less than three years after separation from service.  

Despite the gaps in the medical record of seeking treatment for his bilateral shoulder disability, the Board finds the Veteran's lay assertions of experiencing bilateral shoulder symptomatology since service to be credible.  The Veteran is competent to attest to problems with his shoulders and the Board finds these assertions to be credible in this regard.  The Board finds the evidence is in equipoise with respect to whether his bilateral shoulder disability is related to his active service.  Accordingly, the Board finds that service connection is warranted for right and left shoulder disabilities.

With regard to the Veteran's claimed left and right knee disabilities, the evidence of record does not establish that his degenerative joint disease of the knees is due to service.  

Unlike the claimed bilateral shoulder disability, the Veteran did not claim entitlement to service connection for his bilateral knee disability until May 2010, thus over three decades after separation from service.  While certainly not dispositive of the issue, it does tend to suggest that he had not been continually experiencing knee problems since service.  In so finding, the Board acknowledges Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015), in which the United States Court of Appeals for Veterans' Claims (Court) held that the failure to earlier file a claim does not necessarily render the Veteran not credible when claiming continuity of symptomatology.  However, a careful reading of that case indicates that the Board is only prohibited from viewing the failure to file a claim as the sole consideration, thus indicating that it can still be appropriate to consider this among other factors. It is further noted that the disorder in question in Fountain was tinnitus, and there was a concern that the Veteran's claim of service connection for hearing loss in that case may have been intended to encompass ringing in his ears. Here, there is no logical basis to assume that claims for shoulder disabilities were intended to also encompass the knees; thus, the underlying facts in the instant case appear to be distinguishable from those in Fountain, further supporting the conclusion that such case does not preclude the Board here from considering the Veteran's failure to file a claim, as one factor among others, in assessing credibility.

Moreover, the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years is a valid factor for consideration.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

While acknowledging the August 2008 correspondence from Dr. J.D.G. that his osteoarthritis of the knee was "ongoing for a long time," there is no clarification as to what represents a "long time," nor any treatment records or x-rays in support of this contention.  The Board notes that arthritis was not diagnosed during active service; rather chondromalacia patella pertaining to the left knee was diagnosed in October 1976.  He only complained of pain associated with both knees in July 1970.

Due to the in-service complaints and post-service lay assertions, the Veteran was afforded two VA examinations, which both yielded negative opinions.  Both the January 2011 and September 2015 VA examiners considered the in-service complaints related to the knees and proffered negative etiological opinions due to a lack of continuity of symptomatology.  The Board finds that the VA examiners' opinions are probative, as they were based on review of the medical and lay evidence of record, and the examiners provided a clear rationale in support of the negative opinions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the complete applicable record, the Board finds such opinions are probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

With regard to the Veteran's preexisting right tibia condition, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

As detailed above, the September 2015 VA examiner considered the pre-service fracture and April 1959 incident but found no aggravation beyond the normal progression of te right tibia fracture.  Given such opinion, there is no basis for granting service connection for a right tibia disability on the theory of aggravation.

While the Board has given consideration to the lay assertions and testimony from the Veteran, he does not have the requisite medical expertise to find that he has a chronic condition due to service.  His opinion is not competent, given the complexity of the medical question involved.  Medical opinions were sought which were negative.  The medical evidence and the probative opinions outweigh the lay contentions of the Veteran.  

In conclusion, the most probative evidence is against a link between a current right or left knee condition and a disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a right shoulder disability is granted.

Entitlement to service connection for a left shoulder disability is granted.

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


